WiNslow, J.
It is entirely plain from the foregoing statement of facts that the deceased was guilty of contributory negligence. When he got off from the car he was on the side of the track, in a place of perfect safety. From this place of safety he voluntarily put himself, unnecessarily, in front of the car, in a place of danger. No duty called him there, because he could as well stop the car from the side as from the front. Nor did he go there to escape any peril. He knew the car was moving towards him. He knew the movable tramway was in the way, and that a loaded car would strike it. In fact, he knew all the elements of danger, and, knowing them, he voluntarily assumed the risk. Citation of authorities upon such a plain case of negligence is unnecessary.
By the Court.— Judgment affirmed.